Nebraska Advance Sheets
500	287 NEBRASKA REPORTS



                     State of Nebraska, appellee, v.
                    Matthew C. Schuller, appellant.
                                    ___ N.W.2d ___

                      Filed February 21, 2014.     No. S-13-221.

 1.	 Constitutional Law: Search Warrants: Affidavits. A claim that an affidavit
     is insufficient to justify issuance of a search warrant is a Fourth Amendment
     claim.
 2.	 Constitutional Law: Search and Seizure: Motions to Suppress: Appeal and
     Error. In reviewing a trial court’s ruling on a motion to suppress based on a
     claimed violation of the Fourth Amendment, an appellate court applies a two-part
     standard of review. Regarding historical facts, an appellate court reviews the trial
     court’s findings for clear error. But whether those facts trigger or violate Fourth
     Amendment protections is a question of law that an appellate court reviews inde-
     pendently of the trial court’s determination.
 3.	 Search Warrants: Affidavits: Probable Cause. In Franks v. Delaware, 438 U.S.
154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978), the U.S. Supreme Court held that
     a search warrant may be invalidated if a defendant proves that the affiant officer
     knowingly and intentionally, or with reckless disregard for the truth, included in
     his or her affidavit false or misleading statements which were necessary to estab-
     lish probable cause. This rationale extends to omissions in warrant affidavits of
     material information.
 4.	 Trial: Convictions: Appeal and Error. An appellate court will sustain a con-
     viction in a bench trial of a criminal case if the properly admitted evidence,
     viewed and construed most favorably to the State, is sufficient to support that
     conviction.
 5.	 Convictions: Evidence: Appeal and Error. When reviewing a criminal convic-
     tion for sufficiency of the evidence to sustain the conviction, an appellate court
     does not resolve conflicts in the evidence, pass on the credibility of witnesses,
     evaluate explanations, or reweigh the evidence presented, which are within a fact
     finder’s province for disposition. Instead, the relevant question is whether, after
     viewing the evidence in the light most favorable to the prosecution, any rational
     trier of fact could have found the essential elements of the crime beyond a rea-
     sonable doubt.
 6.	 Statutes. Statutory language is to be given its plain and ordinary meaning.
 7.	 Statutes: Criminal Law. The definition of an act forbidden by statute, but not
     defined by it, may be ascertained by reference to the common law.
 8.	 Evidence: Proof. Actual possession is synonymous with physical possession.
     Constructive possession, however, may be proved by mere ownership, dominion,
     or control over contraband itself, coupled with the intent to exercise control over
     the same.
 9.	 Criminal Law: Evidence: Words and Phrases. Under Neb. Rev. Stat.
     § 28-813.01 (Cum. Supp. 2012), “possess” includes constructive possession.
10.	 Criminal Law: Evidence. A defendant cannot intentionally procure and subse-
     quently dispose of a depiction of child sexually abusive material without having
     either actual or constructive possession.
                          Nebraska Advance Sheets
	                               STATE v. SCHULLER	501
	                                Cite as 287 Neb. 500

   Appeal from the District Court for Lancaster County: Karen
B. Flowers, Judge. Affirmed.
  Robert B. Creager, of Anderson, Creager & Wittstruck, P.C.,
L.L.O., for appellant.
  Jon Bruning, Attorney General, and Melissa R. Vincent for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
      Connolly, J.
                          I. SUMMARY
   Matthew C. Schuller admitted to periodically searching for,
downloading, viewing, and then deleting child pornography
computer files. Despite his efforts to delete the files, a forensic
examination revealed remnants on his hard drive. Following a
bench trial, the district court found Schuller guilty of know-
ingly possessing child pornography. The issues are (1) whether
the investigator’s failure to explain in his affidavit that dynamic
Internet Protocol (IP) addresses can change tainted the prob-
able cause determination and (2) whether the evidence was
sufficient to find that Schuller “knowingly possess[ed]” child
pornography as stated in Neb. Rev. Stat. § 28-813.01(1) (Cum.
Supp. 2012). We conclude that the investigator’s omission did
not affect the probable cause determination and that the State
adduced sufficient evidence to support Schuller’s conviction.
We affirm.
                      II. BACKGROUND
                         1. Investigation
   In investigating child pornography crimes, law enforcement
agencies use third-party databases to identify IP addresses
associated with suspected child pornography files. An IP
address is a unique number that an Internet service provider
assigns to a computer or other device on the Internet.1 These

 1	
      See, e.g., Patco Const. Co., Inc. v. People’s United Bank, 684 F.3d 197 (1st
      Cir. 2012).
    Nebraska Advance Sheets
502	287 NEBRASKA REPORTS



databases identify IP addresses which have (through peer-to-
peer file-sharing software) made available for download known
or suspected child pornography files. Essentially, peer-to-peer
file-sharing software connects many different computers across
the Internet and allows them to share their files with other con-
nected computers.2
   Law enforcement agencies then use specialized software to
automatically browse for and download suspected child por-
nography files from those IP addresses. Once an IP address is
confirmed to have child pornography files, law enforcement
agencies subpoena the Internet service provider for the relevant
subscriber information. That information generally includes
a name and the subscriber’s physical address, and then law
enforcement agencies obtain a warrant, seize evidence, and
make arrests.
   Sgt. John Donahue, the lead investigator, followed that
proc­ss. On July 16, 2011, Donahue used a program called
     e
E-Phex to browse IP addresses within his jurisdiction and
connected to a computer with a specific IP address. E-Phex
obtained a list of that computer’s shared files (files avail-
able for download through the file-sharing software), which
contained one suspected child pornography file. On July 22,
Investigator Corey Weinmaster subpoenaed the Internet serv­
ice provider and requested the subscriber information for
that IP address for various times on July 17 and 19. On July
28, the Internet service provider sent the requested informa-
tion, which identified an individual (presumably Schuller’s
father) as the account holder, with a specific physical address
located on Blackstone Road in Lincoln, Nebraska. Further
surveillance of that IP address revealed that an additional
13 suspected child pornography files were linked with that
IP address between July 17 and September 21. Donahue
downloaded four of those files and confirmed that they were
child pornography.
   On September 27, 2011, Donahue applied for and received
a search warrant. In his affidavit in support of his request,
Donahue set out the above facts. He also included other

 2	
      See, e.g., U.S. v. Vadnais, 667 F.3d 1206 (11th Cir. 2012).
                         Nebraska Advance Sheets
	                              STATE v. SCHULLER	503
	                               Cite as 287 Neb. 500

significant information regarding his training, the typical inves-
tigation process in these kinds of cases, the type of evidence
he hoped to find, and the types of items he wished to seize. A
county judge granted his request for a warrant.
                       2. Police Execute
                        Search Warrant
   On September 30, 2011, Donahue executed the search war-
rant. During the search, officers located and seized three com-
puters, including Schuller’s laptop. Weinmaster seized the lap-
top, which at the time was running a disk-wiping program.
A disk-wiping program overwrites data, which permanently
removes it from the hard drive.3 Weinmaster removed the bat-
tery from the laptop to stop the program from running. As the
search continued, Donahue met with Schuller, who agreed to
speak with Donahue.
   Schuller, 20 years old, admitted that he had been using peer-
to-peer file-sharing software to download child pornography
since he was 14 years old. Schuller admitted that he would
search for files using search terms like “pedo” and “boys” to
find movies he wanted to watch. He would then download
those movies, watch them, and then delete them. “Deleting” a
computer file is a misnomer, because doing so does not actu-
ally remove it from the computer. Deleting a file only marks
the location as available to be overwritten; the file is not actu-
ally removed until that happens.4 Schuller admitted that he
had downloaded hundreds of movies (though they apparently
were all the same 10 to 15 movies, just repeatedly downloaded
and deleted) and that he had downloaded movies just a few
days before.
   Schuller then accompanied Donahue to the Lincoln Police
Department, where he again agreed to speak with Donahue.

 3	
      See, e.g., Brad Chacos, How to securely erase your hard drive, http://www.
      pcworld.com/article/261702/how_to_securely_erase_your_hard_drive.html
      (Sept. 3, 2012) (explaining that to permanently delete computer data
      requires software which overwrites that data) (last visited Feb. 10, 2014).
 4	
      See Ty E. Howard, Don’t Cache Out Your Case: Prosecuting Child
      Pornography Possession Laws Based on Images Located in Temporary
      Internet Files, 19 Berkeley Tech. L.J. 1227 (2004).
    Nebraska Advance Sheets
504	287 NEBRASKA REPORTS



In this interview, Schuller made the same admissions he had
made earlier at his home. In addition, he admitted that when he
deleted the files, he used a disk-wiping program (which would
overwrite the files) to remove any traces of them from his
computer. He also admitted that he knew that what he had been
doing was illegal and that his inability to stop doing it was
depressing. Eventually, he requested a lawyer and Donahue
ended the interview.

                   3. Information and Motion
                           to Suppress
   The State filed an information against Schuller on December
9, 2011, for possession of child pornography.5 Before trial,
Schuller moved to suppress all evidence resulting from the
earlier search and seizure. Schuller generally argued that the
underlying basis for Donahue’s conclusion that the files were
child pornography, “SHA1 hash values,” was not reliable.
SHA1 hash values are digital signatures for files on a peer-
to-peer network; all files have a SHA1 hash value, and if two
files have the same one, they are the exact same file. Schuller
also argued that, under Franks v. Delaware,6 Donahue’s affida-
vit in support of the search warrant was materially misleading
because it did not include any information regarding the differ-
ence between dynamic and static IP addresses. Generally, the
difference is that dynamic IP addresses can change, while static
ones cannot.
   The district court overruled Schuller’s motion. The court
found no need to address the reliability of SHA1 hash val-
ues, because Donahue “personally observe[d] images of child
pornography associated with Schuller’s IP address and told
the County Judge so.” Schuller did not appeal this ruling.
Regarding Schuller’s Franks challenge, the court noted that
the file-sharing software assigned a functionally unique identi-
fier to each computer on the network. This identifier, known

 5	
      See § 28-813.01.
 6	
      Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667
      (1978).
                  Nebraska Advance Sheets
	                      STATE v. SCHULLER	505
	                       Cite as 287 Neb. 500

as the GUID, identified the specific computer making the
child pornography files available to download. The court then
emphasized that neither the GUID nor the IP address associ-
ated with it ever changed over the course of the investigation.
As such, “[t]here was never a question that the pornogra-
phy Donahue identified might have come from somewhere
other than a single computer located at [the] Blackstone Road
[address].” Thus, the court concluded that there was no reason
for Donahue to discuss the difference between dynamic and
static IP addresses.

                        4. Trial, Verdict,
                          and Sentence
   At the bench trial, Donahue was the only witness. Generally,
Donahue testified regarding his investigation, the various com-
puter programs and processes involved, his interviews with
Schuller, and his forensic examination of Schuller’s laptop.
Regarding his examination of Schuller’s laptop, Donahue
explained that he used a program known as Forensic Toolkit.
This program essentially copies the target hard drive and then
looks for and retrieves all noteworthy images and files on the
drive. This includes hidden files, deleted files, and sometimes
encrypted files.
   Going through the Forensic Toolkit report, Donahue
explained that he had found 88 graphic files on the hard
drive. These were still images of child pornography. Donahue
explained that 10 of these files were not “carved” files,
meaning that they were not deleted, in the sense that they
were accessible to Schuller. Donahue explained that Schuller
could have “copied, printed, e-mailed, [or] saved” these 10
files. He later clarified that Schuller apparently attempted to
delete those files, but that some backup function saved them
and moved them to another directory in the computer. So,
although Schuller could have accessed and manipulated these
files, he did not necessarily know they existed or where they
were. The other 78 files were “carved,” meaning that they had
been deleted and that Schuller, an ordinary computer user, no
longer had access to these files. Donahue also explained that
although the wiping program had been running, the program
    Nebraska Advance Sheets
506	287 NEBRASKA REPORTS



itself maintained a record of the names of files it had over-
written. These names were consistent with names for child
pornography files.
   Following the bench trial, the court found Schuller guilty.
The court sentenced Schuller to 3 years’ probation and ordered
him to register as a sex offender.
               III. ASSIGNMENTS OF ERROR
   Schuller assigns, restated, that the court erred in (1) deny-
ing his motion to suppress and (2) finding sufficient evi-
dence to find Schuller guilty of knowingly possessing child
pornography.
                        IV. ANALYSIS
                     1. Motion to Suppress
   Schuller argues that Donahue’s failure to explain in his affi-
davit that dynamic IP addresses can change tainted the prob-
able cause determination. As such, Schuller argues that under
Franks,7 the resulting warrant was invalid and the court should
have suppressed the seized evidence. The State disagrees. It
argues that because the IP address at issue was almost certainly
assigned to Schuller’s home throughout the investigation, the
fact that dynamic IP addresses can change was immaterial. We
agree with the State.
                    (a) Standard of Review
   [1,2] A claim that an affidavit is insufficient to justify issu-
ance of a search warrant is a Fourth Amendment claim.8 In
reviewing a trial court’s ruling on a motion to suppress based
on a claimed violation of the Fourth Amendment, we apply
a two-part standard of review. Regarding historical facts, we
review the trial court’s findings for clear error. But whether
those facts trigger or violate Fourth Amendment protections
is a question of law that we review independently of the trial
court’s determination.9

 7	
      See id.
 8	
      See, e.g., State v. Nuss, 279 Neb. 648, 781 N.W.2d 60 (2010).
 9	
      See, e.g., State v. Sprunger, 283 Neb. 531, 811 N.W.2d 235 (2012).
                        Nebraska Advance Sheets
	                             STATE v. SCHULLER	507
	                              Cite as 287 Neb. 500

                           (b) Analysis
   [3] In Franks,10 the U.S. Supreme Court held that a search
warrant may be invalidated if a defendant proves that the
affiant officer “knowingly and intentionally, or with reckless
disregard for the truth,” included in his or her affidavit false
or misleading statements which were necessary to establish
probable cause.11 Courts have extended the Franks rationale
to “omissions in warrant affidavits of material information.”12
In this “so-called reverse-Franks situation,” if the defendant
shows that the police knowingly and intentionally, or with
reckless disregard for the truth, omitted information material to
a probable cause finding, a reviewing court will reexamine the
affidavit (with the omitted information) and determine whether
it still establishes probable cause.13 If it does not, then Franks
requires that “the search warrant . . . be voided and the fruits
of the search excluded.”14
   Schuller argues that such is the case here. Schuller argues
that dynamic IP addresses (such as in this case) can change,
while static IP addresses cannot. Schuller argues that Donahue
knowingly and intentionally, or with reckless disregard for the
truth, omitted that information from his affidavit and that doing
so “tainted the probable cause determination.”15 Essentially,
this is because, as a dynamic IP address, there was no guar-
antee that it remained assigned to Schuller’s home throughout
the investigation.
   We conclude that Donahue’s omission was immaterial to the
probable cause determination and therefore did not run afoul
of Franks. At the hearing, Donahue testified that he monitored
the IP address’ activity from July 16 to September 27, 2011.

10	
      See Franks, supra note 6, 438 U.S. at 155.
11	
      See, also, U.S. v. Smith, 715 F.3d 1110 (8th Cir. 2013).
12	
      Annot., 72 A.L.R. 6th 437, 449 (2012). See, also, Smith, supra note 11;
      Sisson v. State, 903 A.2d 288 (Del. 2006); State v. Spidel, 10 Neb. Ct. App.
605, 634 N.W.2d 825 (2001); Smith v. Sheriff, 506 Fed. Appx. 894 (11th
      Cir. 2013) (unpublished opinion).
13	
      See Sisson, supra note 12, 903 A.2d at 300.
14	
      Franks, supra note 6 at 156.
15	
      Brief for appellant at 14.
    Nebraska Advance Sheets
508	287 NEBRASKA REPORTS



Donahue testified that throughout that period, the IP address,
and its associated GUID, never changed. Recall that a GUID
is a functionally unique identifier assigned by the file-sharing
software to each computer on the network. Donahue testified
that in other words, the same computer repeatedly shared child
pornography using the same IP address. This suggests, as the
State argues, that the IP address was assigned to only a single
location—Schuller’s home—throughout the investigation. This
led the district court to conclude, correctly in our view, that
“[t]here was never a question that the pornography Donahue
identified might have come from somewhere other than a
single computer located at [the] Blackstone Road [address].”
We agree with the State and the court that, in this case, omit-
ting the challenged information was immaterial to the probable
cause determination.
   We briefly note that Schuller emphasizes that the IP address
was initially associated with child pornography files on July
16, 2011, but that police requested the subscriber information
for the IP address for July 17 and 19. Schuller argues that
“since law enforcement asked for information about the holder
of that IP address on a different date, the failure to inform the
magistrate that on a different date, that IP address could have
been assigned to a different holder, would have undercut the
entire theory of the investigation.”16
   We do not agree. Donahue testified that from July 16 to
September 27, 2011, neither the GUID nor the IP address ever
changed. Considering the subscriber information, the most
likely conclusion is that the IP address was also assigned
to Schuller’s home on July 16. But even were we to agree
with Schuller about the alleged uncertainty of the IP address’
assigned location on July 16, it would not “undercut the entire
theory of the investigation.” The fact remains that police
observed that IP address sharing child pornography files on
July 17 and 19, and further observed that IP address sharing
child pornography files at various times up to September 21.
As explained above, during those times, there was no real
question that the IP address was assigned to Schuller’s home,

16	
      Id. at 15.
                        Nebraska Advance Sheets
	                            STATE v. SCHULLER	509
	                             Cite as 287 Neb. 500

because neither the IP address nor the GUID ever changed dur-
ing that time. This assigned error has no merit.

                   2. Sufficiency of Evidence
   Schuller argues that the evidence was insufficient to con-
clude that he “knowingly possess[ed]” child pornography. He
questions the applicability of the common-law principles of
constructive possession to computer files downloaded from the
Internet, and he argues that even if they do apply, the evidence
was insufficient to show control or intent to control child por-
nography. We conclude that the principles of constructive pos-
session apply here. And because Schuller repeatedly searched
for, downloaded, viewed, and deleted child pornography, we
conclude that the evidence was sufficient to support a finding
that he knowingly possessed it.

                      (a) Standard of Review
   [4,5] We will sustain a conviction in a bench trial of a
criminal case if the properly admitted evidence, viewed and
construed most favorably to the State, is sufficient to sup-
port that conviction.17 In making this determination, we do
not resolve conflicts in the evidence, pass on the credibility
of witnesses, evaluate explanations, or reweigh the evidence
presented, which are within a fact finder’s province for dispo-
sition.18 Instead, the relevant question is whether, after viewing
the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.19

                         (b) Analysis
   Section 28-813.01(1) explains that “[i]t shall be unlaw-
ful for a person to knowingly possess any visual depiction
of sexually explicit conduct . . . which has a child . . . as
one of its participants or portrayed observers.” The parties
do not dispute that this case involves “visual depiction[s] of

17	
      See State v. Lamb, 280 Neb. 738, 789 N.W.2d 918 (2010).
18	
      See id.
19	
      See id.
    Nebraska Advance Sheets
510	287 NEBRASKA REPORTS



sexually explicit conduct” involving a child (child pornogra-
phy). Instead, the sole issue is whether the evidence was suf-
ficient to convict Schuller of “knowingly possess[ing]” child
pornography.
   [6,7] Neb. Rev. Stat. § 28-1463.02 (Cum. Supp. 2012)
defines several key words and phrases used in § 28-813.01,
such as “child,” “sexually explicit conduct,” and “visual depic-
tion.” But it does not define “knowingly possess.” Several
doctrines, however, inform our interpretation of that phrase. It
is an oft-stated rule that “‘[s]tatutory language is to be given
its plain and ordinary meaning . . . .’”20 We have also explained
that “[t]he definition of an act forbidden by statute, but not
defined by it, may be ascertained by reference to the com-
mon law.”21
   [8] Black’s Law Dictionary defines “possess” as “[t]o have
in one’s actual control; to have possession of.”22 It defines
“possession” to include, among other things, both actual and
constructive possession,23 and our common law similarly rec-
ognizes both.24 Actual possession is synonymous with physi-
cal possession.25 Constructive possession, however, may be
proved by mere ownership, dominion, or control over contra-
band itself, coupled with the intent to exercise control over
the same.26
   The initial question is whether “possess” in § 28-813.01
includes constructive possession. In other contexts, we have
come to different conclusions. For example, in the narcotics
context, we have long held that possession may be either actual
or constructive.27 In contrast, we have held that possession of


20	
      State v. Johnson, 269 Neb. 507, 518, 695 N.W.2d 165, 174 (2005).
21	
      State v. Mattan, 207 Neb. 679, 684, 300 N.W.2d 810, 813 (1981).
22	
      Black’s Law Dictionary 1281 (9th ed. 2009).
23	
      See id.
24	
      See State v. Garza, 256 Neb. 752, 592 N.W.2d 485 (1999).
25	
      See id.
26	
      See id.
27	
      See, e.g., id.; State v. Faircloth, 181 Neb. 333, 148 N.W.2d 187 (1967).
                        Nebraska Advance Sheets
	                             STATE v. SCHULLER	511
	                              Cite as 287 Neb. 500

a weapon during the commission of a felony does not include
constructive possession.28
   [9] We conclude that “possess” in § 28-813.01 must include
constructive possession. Unlike our prior cases, here we are
not discussing tangible objects such as narcotics or a physi-
cal weapon. Instead, we are discussing computer files, which
are intangible objects. It is difficult to see how a person could
actually possess, that is, physically possess, a computer file. As
such, if “possess” in § 28-813.01 did not include constructive
possession, it would seemingly be impossible to prosecute pos-
session of computer files containing child pornography. This
goes against the Legislature’s clear intent, as derived from the
statutory language. Section 28-1463.02 explains that “[v]isual
depiction means live performance or photographic representa-
tion and includes any undeveloped film or videotape or data
stored on a computer disk or by other electronic means which
is capable of conversion into a visual image, . . . whether made
or produced by electronic, mechanical, computer, digital, or
other means.”29 We hold that, under § 28-813.01, “possess”
includes constructive possession.30
   Recall that constructive possession may be proved by mere
ownership, dominion, or control over contraband itself, coupled
with the intent to exercise control over the same.31 With that in
mind, the question is whether the evidence was sufficient for a
rational trier of fact to have found beyond a reasonable doubt
that Schuller “knowingly possess[ed]” child pornography. We
conclude that it was.
   It bears emphasizing that Schuller did not simply click
on an innocuous banner advertisement and end up at a child
pornography Web site; instead, he installed and used file-
sharing software to search for and download child pornogra-
phy. Donahue testified as to the various steps Schuller would
have taken to use the software: “He would have to open up

28	
      See Garza, supra note 24.
29	
      § 28-1463.02(6) (emphasis supplied).
30	
      Cf. People v. Flick, 487 Mich. 1, 790 N.W.2d 295 (2010).
31	
      See Garza, supra note 24.
    Nebraska Advance Sheets
512	287 NEBRASKA REPORTS



the LimeWire client. He would have to put in search terms
that are associated with child pornography. He would view the
title of the file, possibly the extension and double click on it
to start the program downloading the file.” Donahue testified
that the forensic examination revealed that Schuller did in fact
download the files, which were identifiable child pornogra-
phy videos.
    Once the downloads were complete, Schuller could have
done any number of things with the file, such as change its
name, relocate it, and, of course, view it, for as many times as
he wished. The record shows that Schuller viewed the files and
that, once done, he deleted them and used a wiping program
to remove all traces of them from his computer, though he
was ultimately unsuccessful in doing so. In an interview with
Donahue, Schuller admitted essentially all of these facts. All
of this shows both control and intent to control, which satis-
fies the elements of constructive possession. There is also no
question that Schuller knowingly possessed those files. His use
of the file-sharing software and his confession, among other
things, confirm that he acted knowingly.
    Also, the evidence was sufficient to satisfy the other ele-
ments of the crime. Schuller, in his reply brief, admits that
“the uncontested evidence is that he searched the internet for
images of child pornography by using file sharing software
that allowed him to obtain such images from other computers
and view those images on his computer.”32 Donahue averred
in his affidavit that he downloaded and watched several of
the videos available for download from Schuller’s computer;
based on Donahue’s summaries of those videos, they consti-
tuted child pornography. Donahue also testified that several of
the files available for download from Schuller’s computer had
SHA1 hash values identified as child pornography files. There
was no question that this case involved images and videos of
child pornography.
    The evidence was also sufficient to conclude that Schuller’s
knowing possession occurred within the timeframe alleged
in the information. Not only were his IP address and GUID

32	
      Reply brief for appellant at 2.
                         Nebraska Advance Sheets
	                              STATE v. SCHULLER	513
	                               Cite as 287 Neb. 500

associated with child pornography files during that time,
but Schuller admitted to having searched for, downloaded,
viewed, and deleted child pornography files a couple days
before his arrest. The evidence was sufficient to support find-
ing, beyond a reasonable doubt, that Schuller knowingly pos-
sessed child pornography33 within the timeframe alleged in
the information.
   Obviously, Schuller disagrees, and he makes a variety of
arguments as to why our conclusion is incorrect. He argues
that Nebraska law, unlike federal law, does not criminalize the
mere viewing of child pornography, but only its possession,34
and he asserts that all he did was the former. He also argues
that downloading alone could not be sufficient evidence of pos-
session. Notably, too, he argues, for multiple reasons, that there
was simply no evidence that he intended to exercise control
over child pornography. Specifically, he emphasizes that there
was no evidence he “copied, saved, emailed, put on a hard
drive or disk” any child pornography,35 and that his deleting
and wiping of the child pornography files indicated an intent
not to control them.
   We find these arguments unpersuasive. First, this is not a
case of “mere viewing.” In the “cache” file context, one com-
mentator36 gives a helpful example of a “mere viewing” situ-
ation: An office worker intentionally seeks out child pornog-
raphy on various Web sites, and views and manipulates those
pictures (e.g., enlarges them). An innocent coworker happens
to go into the office while the office worker does this and
sees the images on the computer screen for several seconds.
The innocent coworker had not affirmatively sought out the
child pornography, nor did he have any ability to control or
manipulate the images. He therefore did not knowingly possess
those images. Unlike the innocent worker in that hypothetical,

33	
      See, U.S. v. Haymond, 672 F.3d 948 (10th Cir. 2012); U.S. v. McArthur,
      573 F.3d 608 (8th Cir. 2009); U.S. v. Romm, 455 F.3d 990 (9th Cir. 2006);
      State v. McKinney, 699 N.W.2d 460 (S.D. 2005).
34	
      Compare § 28-813.01 with 18 U.S.C. § 2252(a)(4)(B) (2012).
35	
      Reply brief for appellant at 6.
36	
      Howard, supra note 4 at 1267.
    Nebraska Advance Sheets
514	287 NEBRASKA REPORTS



however, Schuller did not “merely view” child pornography.
Instead, he repeatedly searched for, downloaded, viewed, and
then deleted child pornography. He did this intentionally and
with the specific purpose to do so, and he used file-sharing
software to achieve his ends. This constitutes knowing posses-
sion—not mere viewing.
   Second, we agree that just because child pornography was
downloaded onto a computer does not necessarily mean that
there was knowing possession. Take, for example, a person
who was legally browsing adult pornography online but mis-
takenly clicked on a link leading him to a child pornography
Web site, which he immediately closed. The record shows
that, in such a situation, child pornography would be down-
loaded to the computer’s “cache” folder as temporary Internet
files, through no further action by the user. In such a case,
the person would not be guilty of knowingly possessing child
pornography—he neither downloaded the files knowingly nor
constructively possessed them, because there was no intent to
control them. But again, as with Schuller’s “mere viewing”
argument, that is not what we have here. Schuller repeatedly
searched for, downloaded, viewed, and then deleted child por-
nography files.
   Third, as explained above, the record shows sufficient evi-
dence to conclude that Schuller intended to control child por-
nography files. It is true that Donahue agreed that there was no
evidence that Schuller “copied, saved, emailed, [or] put on a
hard drive or disk” child pornography files. But we understand
Donahue’s testimony to be that, outside of specifically down-
loading the child pornography files, Schuller did not otherwise
copy, save, e-mail, or put them on a hard drive or disk. To
conclude otherwise, as Schuller implicitly suggests, would sim-
ply be wrong. By intentionally downloading the files through
the file-sharing software, Schuller saved those files onto his
hard drive; they were in fact located in the “Saved” folder. We
understand that the file-sharing software, by default, designated
that location for completed downloads (though an experienced
user, as Schuller admittedly was, would likely know how to
change that location). But regardless, Schuller knew that he
was saving these files to his hard drive by downloading them
                        Nebraska Advance Sheets
	                             STATE v. SCHULLER	515
	                              Cite as 287 Neb. 500

through the software. And he obviously knew where they were
and how to access them, because he viewed them and later
deleted them.
   [10] We also do not agree that Schuller’s deleting the files
could indicate only “an intention to not take control over,” and
therefore not possess, the files.37 In reviewing the sufficiency of
the evidence, we give every reasonable inference to the State.38
It seems reasonable to infer that Schuller deleted the files to
hide evidence of his earlier knowing possession.39 That being
the case, a reasonable fact finder could infer a consciousness of
guilt40 and consider that as evidence that Schuller was in fact
guilty of the crime charged, including the intent element.41 As
the Michigan Supreme Court observed, “a defendant cannot
intentionally procure and subsequently dispose of a depiction
of child sexually abusive material without having either actual
or constructive possession.”42
   Finally, in his reply brief and at oral argument, Schuller
argued that the partial dissent in People v. Flick43 and the deci-
sion in U.S. v. Flyer44 supported finding that Schuller did not
“knowingly possess” child pornography. Because of Schuller’s
express and heavy reliance on these cases, we will address
them explicitly. But we conclude that Schuller’s reliance on
these cases is misplaced.
   In Flick, the partial dissent noted that for the defendants
to have constructively possessed certain images, they had to
have had not only the ability or power to exercise dominion or

37	
      Brief for appellant at 17 (emphasis in original).
38	
      See Lamb, supra note 17.
39	
      See, People v. Kent, 79 A.D.3d 52, 910 N.Y.S.2d 78 (2010); Crabtree v.
      Commonwealth, No. 2011-CA-000452-MR, 2012 Ky. App. Unpub. LEXIS
      1030 (Ky. App. Aug. 17, 2012) (unpublished opinion). See, also, U.S. v.
      Upham, 168 F.3d 532 (1st Cir. 1999).
40	
      See Kent, supra note 39.
41	
      See State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).
42	
      Flick, supra note 30, 487 Mich. at 17, 790 N.W.2d at 304.
43	
      Flick, supra note 30 (Cavanagh, J., concurring in part, and in part
      dissenting).
44
U.S. v. Flyer, 633 F.3d 911 (9th Cir. 2011).
    Nebraska Advance Sheets
516	287 NEBRASKA REPORTS



control, but also the intent to exercise that dominion or con-
trol. It argued that while the defendants could have “print[ed],
resiz[ed], sav[ed], shar[ed], post[ed], e-mail[ed], or delet[ed]”
the images, there was no evidence that they intended to do
so and, therefore, there was no evidence of constructive pos-
session.45 Schuller emphasizes that, as with Michigan law,
Nebraska requires both control and intent to exercise control to
have constructive possession. And he argues that there was “no
evidence, direct or circumstantial, to establish that [he] copied,
saved, emailed, put on a hard drive or disk any of the files . . .
or that he ever intend[ed] to do so.”46
   But as we explained above, that is not correct. The record
shows that Schuller used file-sharing software to intentionally
search for and download (and therefore save) child pornog-
raphy files onto his hard drive. And the record also shows
that he intentionally viewed and then deleted those files and
that this was a repeated process. This is evidence of both his
control and his intent to control. This is a far different situa-
tion from that in Flick. There, the partial dissent characterized
the issue as whether the defendants had knowingly possessed
child pornography by “intentionally accessing and viewing
prohibited images on websites.”47 Flick did not involve, at
least in the partial dissent’s reading of the record, the inten-
tional downloading of files; rather, the only downloaded files
at issue were temporary Internet files that the defendants were
apparently unaware of.48 We find the partial dissent inappli-
cable here.
   We conclude that Schuller’s reliance on Flyer is also mis-
placed. There, the Ninth Circuit reversed a defendant’s convic-
tion for possession of child pornography. The particular files
were located in the unallocated space of a computer; in other

45	
      Flick, supra note 30, 487 Mich. at 33, 790 N.W.2d at 313 (Cavanagh, J.,
      concurring in part, and in part dissenting).
46	
      Reply brief for appellant at 6.
47	
      Flick, supra note 30, 487 Mich. at 30, 790 N.W.2d at 312 (Cavanagh, J.,
      concurring in part, and in part dissenting).
48	
      See Flick, supra note 30.
                      Nebraska Advance Sheets
	                          STATE v. SCHULLER	517
	                           Cite as 287 Neb. 500

words, they had been deleted. The Ninth Circuit noted that
“[e]ven if retrieved, all that can be known about a file in unal-
located space (in addition to its contents) is that it once existed
on the computer’s hard drive. All other attributes—including
when the file was created, accessed, or deleted by the user—
cannot be recovered.”49 The court reasoned that because there
was no evidence that the defendant knew of the files or that
he could access them, there was no way that he could have
exercised dominion or control over them. And in response to
the government’s argument that deletion equaled dominion and
control, the Ninth Circuit reasoned:
       [D]eletion of an image alone does not support a convic-
       tion for knowing possession of child pornography on or
       about a certain date . . . . No evidence indicated that on
       or about April 13, 2004, [the defendant] could recover or
       view any of the charged images in unallocated space or
       that he even knew of their presence there.50
As such, the Ninth Circuit reversed the conviction.51
    But as one federal district court noted,
       it is important to read with care the charge, the evidence,
       and the prosecution’s concessions in Flyer. The case does
       not say that a defendant is not guilty of knowing posses-
       sion of child pornography if the only identified images
       of child pornography are found in unallocated space or
       internet cache.52
It is important to note that the government charged the defend­
ant in Flyer with possessing child pornography only “on or
about April 13, 2004,” the day that the government seized
his desktop computer. The desktop computer (1) did not have
file-sharing software (unlike his laptop) and (2) contained
only deleted images. And, as explained above, the government

49	
      Flyer, supra note 44, 633 F.3d at 918.
50	
      Id. at 920.
51	
      See Flyer, supra note 44.
52	
      United States v. Carpegna, Nos. CR 07-13-H-DWM, CV 12-07-H-DWM,
      CR 08-14-M-DWM, CV 12-10-M-DWM, 2013 U.S. Dist. LEXIS 115002
      at *10-11 (D. Mont. Aug. 14, 2013).
    Nebraska Advance Sheets
518	287 NEBRASKA REPORTS



conceded there was no evidence that the defendant knew of
those images, that he could access them, or that he had ever
exercised dominion or control over them.53
   In contrast, here the information does not focus on the day
police seized the computer. As the State acknowledged at oral
argument, had that been the case, it would have been exceed-
ingly difficult (if not impossible) to prove knowing posses-
sion of the deleted files, because the evidence showed that
Schuller could not access those files and likely did not even
know they were there. But, it is important that the informa-
tion alleges that Schuller knowingly possessed child pornog-
raphy at various times from July 15 to September 30, 2011.
Unlike Flyer, the allegations in this case did not rest solely
on the knowing possession of the deleted images; rather, the
deleted images were also evidence of Schuller’s prior pos-
session, i.e., when he searched for, downloaded, and viewed
child pornography (and before he deleted it).54 We also find
Flyer inapplicable.

                      V. CONCLUSION
   We conclude that the district court did not err in denying
Schuller’s motion to suppress. That dynamic IP addresses can
change was immaterial to the probable cause determination in
this case. We also conclude that the evidence was sufficient to
support Schuller’s conviction for knowingly possessing child
pornography. We affirm.
                                                   Affirmed.

53	
      See Flyer, supra note 44.
54	
      See, Haymond, supra note 33; McArthur, supra note 33; Romm, supra note
      33; Upham, supra note 39; Kent, supra note 39; McKinney, supra note 33;
      Crabtree, supra note 39.